In a proceeding, inter alia, pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Medowar, J.), dated January 28, 1997, which denied his objections to an order of the same court (Miller, H.E.), dated October 15, 1996, which, after a hearing, directed him to pay $48 per week in child support.
Ordered that the order is affirmed, without costs or disbursements.
We reject the father’s contention that the amount of child support set by the Hearing Examiner is onerous and against the weight of the evidence. Great deference should be given to the determination of the Hearing Examiner, who was in the best position to hear and evaluate the evidence as well as the credibility of the witnesses, and whose primary goal was to make a determination based upon the best interests of the child (see, Matter of Tyler v Minott, 206 AD2d 537; Matter of *286Maddox v Doty, 186 AD2d 135). Based on the testimony and the evidence presented, we find that the Hearing Examiner properly set the amount of child support, which amount was actually lower than the guidelines established by the Child Support Standards Act (Family Ct Act § 413). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.